PER CURIAM.
The trial court erred in failing to award prejudgment interest in the final judgment. See Florida Steel Corp. v. Adaptable Developments, Inc., 503 So.2d 1232 (Fla.1986); Argonaut Insurance Co. v. May Plumbing Co., 474 So.2d 212 (Fla.1985). We find no error in the evidentiary issue raised, as there is sufficient basis in the record to support the ruling of the trial court.
Therefore, the judgment is reversed and the cause remanded for entry of an amended final judgment.
GLICKSTEIN, WALDEN and STONE, JJ., concur.